Respondent's petition for a rehearing is denied. In that connection we desire to say that the fact that the assignment from Ida *Page 225 
Kantala to her father was made after the filing of the petition has not been overlooked. That assignment put an end to the assignor's interest in the estate and so also to her creditor's right to letters of administration if there ever was such right. That right would have been destroyed just as effectually as is that of a creditor of a decedent whose claim is paid. See In re Estate of Englehart, 17 N.M. 299, 128 P. 67,45 L.R.A.(N.S.) 237, and note in latter report. The creditor's right, if any, is now against the assignee and not in the estate from which came the assigned inheritance.